United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 30, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60861
                          Summary Calendar


AMBROSE ONYE ESOGBUE,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A20 677 387
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ambrose Onye Esogbue, a Nigerian, petitions this court for

review of the Board of Immigration Appeal’s (BIA) order denying

his motion to reopen his deportation proceedings.    On appeal,

Esogbue argues the various deficiencies in his deportation

proceedings.   Because Esogbue did not appeal the BIA’s

affirmance, only the BIA’s denial of Esogbue’s motion to reopen

is at issue in this petition.   See Guevara v. Gonzales, 450 F.3d
173, 176 (5th Cir. 2006).   The BIA denied the motion to reopen as

untimely.   Esogbue makes no arguments concerning the BIA’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60861
                                 -2-

determination that his motion to reopen was untimely other than

to assert that his claims should not be dismissed on technical

grounds.   Esogbue has, therefore, waived review of that issue.

See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir.

1986).   Because Esogbue has waived the only issue before us, we

pretermit consideration of any jurisdictional issues regarding

our review.   See Madriz-Alvarado v. Ashcroft, 383 F.3d 321, 327-

28 (5th Cir. 2004).    Esogbue’s petition for review is DENIED.

     By a document dated July 27, 2005, and filed on August 25,

2005, Esogbue moved the district court for review of the denial

of his application for naturalization.     The district court

construed this as a petition under 28 U.S.C. § 2241 challenging

Esogbue’s deportation order.    Esogbue argues that the transfer

order was error because his petition in the district court sought

direct review of the denial of his naturalization application and

should not have been construed as a § 2241 petition attacking his

deportation order.    Esogbue has moved to supplement the record

with respect to the denial of his application for naturalization.

The motion to supplement the record is GRANTED.

     The district court transferred the case to this court

pursuant to the Real ID Act.    See Real ID Act of 2005, Pub. L.

109-13, 119 Stat. 231, 302-11 (May 11, 2005); see Rosales v.

Bureau of Immigration and Customs Enforcement, 426 F.3d 733, 736

(5th Cir. 2005), cert. denied, 126 S. Ct. 1055 (2006).     Because

Esogbue’s 28 U.S.C. § 2241 petition was not pending in the
                          No. 05-60861
                               -3-

district court on May 11, 2005, the district court’s transfer of

the case to this court under the Real ID Act was improper.   Given

that the transfer was improper and Esogbue’s argument that the

pleading was not a § 2241 petition in the first instance, the

transfer is VACATED and REMANDED to the district court for

additional proceedings.